WOODLEY, Judge.
The conviction is for carrying a pistol, a jury having assessed the punishment at one year in jail.
There are no bills of exception and no exceptions to the court’s charge.
The evidence shows without dispute that appellant had a pistol on his person while in a beer tavern and that he shot one Jessie Williams with the pistol.
Appellant confessed that he bought or rented the pistol about 5 p.m., caught a bus and went to visit a girl friend with the pistol in his pocket; that he remained there about an hour, then went to a grocery store and then to the beer place where the shooting occurred. His testimony. was to the same effect.
The gun shop man, testifying as a defense witness, said that he sold the pistol to appellant in the early afternoon or between one and two o’clock p.m. The shooting occurred shortly after 8 o’clock that night.
The trial court instructed the jury to acquit appellant if he was in the act of carrying the pistol without unreasonable delay to his home from the place of purchase.
The evidence sustains the jury verdict finding against appellant’s defensive theory, if in fact such issue was raised by the testimony.
The judgment is affirmed.
Opinion approved by the Court.